DETAILED ACTION
This Office action is in response to Applicant’s reply filed 02/10/2021.
Claims 1-12 are pending. Independent claims 1, 5, and 9 are amended.
Claims 1-12 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 1, 5, and 9 are objected to as it recites “receiving a search request for a user device, the search request including: a query that includes one or more terms; and” as the ‘and’ is no longer required based on the most recent set of amendments. 

Statutory Review under 35 USC § 101
Claims 1-4 are directed towards a method and have been reviewed. Claims 1-4 appear to be statutory as the method is directed to obtaining information pointed to by a pair of addresses, storing the result of a comparison of the information, and using this to facilitate web-based query responses, which appears to be significantly more than an abstract ide abased on currently known judicial exceptions.
Claims 5-8 are directed toward a computer readable storage medium and have been reviewed. Claims 5-8 appear to be statutory as they excludes signals (claim says non-transitory). Further, they perform the methods of claims 1-4 as drawn to significantly more than a judicial exception.
Claims 9-12 are directed toward a system and have been reviewed. Claims 9-12 appear to be statutory, as the system contains a data processing apparatus as possibly implemented in hardware as seen in ¶ 0071 of the instant specification. Further, they perform the methods of claims 1-4 as drawn to significantly more than a judicial exception.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3, 5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Peh et al., U.S. Patent Application Publication No. 2012/0303677 (hereinafter Peh) in view of Macbeth, U.S. Patent Application Publication No. 2012/0124061 (hereinafter MacBeth) in further view of Jiang et al., U.S. Patent Application Publication No. 2013/0304729 (hereinafter Jiang).

Regarding claim 1, Peh teaches:
A computer-implemented method performed by a data processing apparatus comprising one or more computers in data communication, the method comprising: (Peh FIG. 2, ¶ 0046: Each server (e.g., 210) may include a data processor subsystem 201 that may comprise one or more data processing units; The memory subsystem 202 may store computer executable programs, which when executed can cause the data processing subsystem 201 to operate as a database system in accordance with aspects of the present invention disclosed herein [teaches a method being performed])

each address pair includes a first address and a corresponding second address, each first address being accessible by the native application… (Peh FIGs. 7-7D show Adam as corresponding to value ID 2 in Dictionary B1; Peh FIGs. 8-8D show Adam as corresponding to value ID 1 in Dictionary B2; FIGs. 7-9 show that VID-B 2 of partition B1 and VID-B 1 of partition B2 both correspond to Adam despite having separate IDs and global IDs)
the validation data for the address pair indicates that, based on a comparison of the first content … to the second content … the first content and the second content are consistent content, (Peh; see also FIG. 9, ¶ 0082; see FIGs. 7, ¶ 0071 teaching content: The actual values corresponding to the list of value IDs are obtained from the local dictionary of partition A.sub.1; the list of actual values received is [Adam, Hugo, Markus, Werner]. In a step 324c, if an actual value received from partition A.sub.1 matches an entry in the local dictionary for partition B.sub.1, then the value ID from B.sub.1's local dictionary is copied to the corresponding entry in the A2B translation table 704a [the translation table addresses validation data because it is proof of values matching values])
This then shows that Peh teaches a second address of a validated address pair and a first address of a validated address pair.
Peh continues by teaching:

Peh does not expressly disclose that a native application is installed on a user device as required by the claims in light of the specification.
Peh further does not expressly disclose:
each first address … from which the native application receives first content and displays the first content on the user device, 
and each second address being an address for a web resource that respectively provides second content for display as part of the web resource in the web browser at a user device; and
…the first content that the native application displays on the user device
…the second content that the web browser displays on the user device,
wherein the first content is received at the native application based on an instruction that indicates the first address to which the native application directs content requests;
receiving data identifying web resources responsive to the query;
determining that a first web resource of the web resources responsive to the query is addressed by a second address … for the native application and in response to this determination generating a native application search result that includes the first address …
providing web resource search results and the native application search result to the user device.
However, MacBeth teaches the following limitations:
MacBeth teaches the following:
the user device,  (MacBeth ¶ 0053, FIG. 4: parameters 406 may include content associated with the app from a device or other locations; ¶ 0055: the protocol would call reviews section 516 and the user would be directed to that point or feature in the Yelp application instead of the generic yelp.com or Yelp app in which the user would have to navigate to the reviews section; the application search architecture not only identifies the optimal application to use but the user is also taken to the specific place or feature within the application in which the user is interested)
MacBeth teaches the following:
and each second address being an address for a web resource that respectively provides second content for display as part of the web resource in the web browser at a user device; and (MacBeth ¶ 0055, FIG. 5: search results from a search are web results)
	MacBeth can then be seen to teach the first content that the native application displays on the user device and the second content that the web browser displays on the user device.
	MacBeth teaches a native application installed on a user device. (MacBeth ¶ 0039: contextual information may include the type of device being used, an inventory of applications currently installed on the device and/or usage information for the installed applications)
	MacBeth further teaches the following:
receiving data identifying web resources responsive to the query; (MacBeth FIG. 7, ¶ 0060-0064: web results are provided in response to a query)
determining that a first web resource of the web resources responsive to the query is addressed by a second address ... for the native application and in response to this determination generating a native application search result includes the first address ... (MacBeth FIG. 7, ¶ 0060-0064: protocol is initiated to implement a user's intent by creating a result that accesses a 
providing web resource search results and the native application search result to the user device (MacBeth ¶ 0047: determines the relevance and the ranking of an application in relation to other applications as well as in relation to other traditional web results; ¶ 0048: application is installed and presented to the user at a specific feature level along with the web results; ¶ 0049).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the address matching and tracking as in Peh with the application index facilitating providing web results related to applications of MacBeth.
In addition, both of the references (MacBeth and Peh) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing mapping of addresses.
Motivation to do so would be to implement the partitioned/local address matching of Peh in the web and app environments of MacBeth. Motivation to do so would also be to allow users to search across multiple stores and/or the web to obtain the most relevant results from all of these sources simultaneously as seen in MacBeth.
Peh in view of MacBeth does not expressly disclose:
wherein the first content is received at the native application based on an instruction that indicates the first address to which the native application directs content requests;
However, Jiang teaches:
wherein the first content is received at the native application based on an instruction that indicates the first address to which the native application directs content requests; (Jiang FIG. 2, ¶ 0031-0032 teach app-related addresses: a developer of an application associated with the exemplary "www.someplace.com" domain can provide for such an application to be able to receive a URI in the form of "app://www.someplace.com/example" and recognize such a URI as an identifier of a specific screen of such an application; see then FIG. 4, ¶ 0046-0048, ele. 450, 470 teaching content receipt: at step 470, if one or more applications are identified at step 460, those applications can be launched at step 470 such that they open to the screen identified by the URI associated with the network content that was provided at step 410)
Jiang also teaches:
accessing data describing, for a native application installed on a user device, index validation data storing address pairs of first addresses and second addresses and validation data for the address pair, (Jiang ¶ 0006 teaches pairs: a bidirectional mapping can be established with deep links; FIG. 2, ele. 230-204, ¶ 0031-0033 describe how these apply to addresses || Jiang FIG. 3, ¶ 0042 teaches a native application on a user device: an identified application is already installed on the mobile computing device 110; ¶ 0045 teach validation data: one or more entries in a web/app mapping database can include information specifying for how long such entries are valid)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the address matching and tracking as in Peh as modified with the bidirectional mapping of app Universal Resource Identifiers (URIs) with web URIs as in Jiang.
In addition, both of the references (Peh as modified and Jiang) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing mapping of address-related information and metadata.
Motivation to do so would be to improve the functioning of the partitioned/local address matching of Peh as modified with the ability to establish a bidirectional mapping over elements of a larger network as in Jiang in order to access data typically only available through custom, or predefined, network communication channels that only a corresponding application would be aware of and be able to utilize (Jiang ¶ 0004). Motivation to do so would also be to address deficiencies within a network wherein a third-party entity is cognizant of neither network content nor application programs as seen in Jiang (¶ 0016).

Regarding claim 5, Peh teaches:
A non-transitory computer readable storage medium storing instructions executable by a data processing apparatus and that upon such execution cause the data processing apparatus to perform operations comprising: (Peh FIG. 2, ¶ 0046: Each server (e.g., 210) may include a data processor subsystem 201 that may comprise one or more data processing units; The memory subsystem 202 may store computer executable programs [instructions], which when executed can cause the data processing subsystem 201 to operate as a database system in accordance with aspects of the present invention disclosed herein [teaches operations])
accessing data describing, for a native application… index validation data storing address pairs of first addresses and second addresses and validation data for the address pair, wherein: (Peh ¶ 0046 teaches a native application: computer executable programs, which when executed can cause the data processing subsystem 201 to operate as a database system; FIG. 9, ¶ 0082 teach translation matrices 702 as relevant to validation data/as they identify values that occur in multiple partitions: "Achim" in partition B.sub.1 does not appear in either partition A.sub.1 or A.sub.2. Accordingly, none of the translation tables 702 have a translation for "Achim"; Peh also teaches address pairs through both VID-A and VID-B as seen in FIG. 7D and FIG. 9 as well as through the IDs of translation matrix of B1 matching the IDs of translation matrix of B2])
each address pair includes a first address and a corresponding second address, each first address being accessible by the native application… (Peh FIGs. 7-7D show Adam as corresponding to value ID 2 in Dictionary B1; Peh FIGs. 8-8D show Adam as corresponding to value ID 1 in Dictionary B2; FIGs. 7-9 show that VID-B 2 of partition B1 and VID-B 1 of partition B2 both correspond to Adam despite having separate IDs and global IDs)
the validation data for the address pair indicates that, based on a comparison of the first content … to the second content … the first content and the second content are consistent content, (Peh; see also FIG. 9, ¶ 0082; see FIGs. 7, ¶ 0071 teaching content: The actual values corresponding to the list of value IDs are obtained from the local dictionary of partition A.sub.1; the list of actual values received is [Adam, Hugo, Markus, Werner]. In a step 324c, if an actual value received from partition A.sub.1 matches an entry in the local dictionary for partition B.sub.1, then the value ID from B.sub.1's local dictionary is copied to the corresponding entry in the A2B translation table 704a [the translation table addresses validation data because it is proof of values matching values])
This then shows that Peh teaches a second address of a validated address pair and a first address of a validated address pair.
Peh continues by teaching:
receiving a search request for a user device, the search request including: a query that includes one or more terms; (Peh ¶ 0019-0020: a distributed database configuration; While the processing of certain queries in a distributed database configuration may be accomplished using only the data within a given partition of a data table, queries that involve a join operation require access to data from all of the partitions of the data tables being joined)
Peh does not expressly disclose that a native application is installed on a user device as required by the claims in light of the specification.
Peh further does not expressly disclose:
each first address … from which the native application receives first content and displays the first content on the user device, 
and each second address being an address for a web resource that respectively provides second content for display as part of the web resource in the web browser at a user device; and
…the first content that the native application displays on the user device
…the second content that the web browser displays on the user device,
wherein the first content is received at the native application based on an instruction that indicates the first address to which the native application directs content requests;
receiving data identifying web resources responsive to the query;
determining that a first web resource of the web resources responsive to the query is addressed by a second address … for the native application and in response to this determination generating a native application search result that includes the first address …
providing web resource search results and the native application search result to the user device.
However, MacBeth teaches the following limitations:
MacBeth teaches the following:
each first address … from which the native application receives first content and displays the first content on the user device,  (MacBeth ¶ 0053, FIG. 4: parameters 406 may include content associated with the app from a device or other locations; ¶ 0055: the protocol would call reviews section 516 and the user would be directed to that point or feature in the Yelp application instead of the generic yelp.com or Yelp app in which the user would have to navigate to the reviews section; the application search architecture not only identifies the optimal application to use but the user is also taken to the specific place or feature within the application in which the user is interested)
MacBeth teaches the following:
and each second address being an address for a web resource that respectively provides second content for display as part of the web resource in the web browser at a user device; and (MacBeth ¶ 0055, FIG. 5: search results from a search are web results)
	MacBeth can then be seen to teach the first content that the native application displays on the user device and the second content that the web browser displays on the user device.
	MacBeth teaches a native application installed on a user device. (MacBeth ¶ 0039: contextual information may include the type of device being used, an inventory of applications currently installed on the device and/or usage information for the installed applications)
	MacBeth further teaches the following:
receiving data identifying web resources responsive to the query; (MacBeth FIG. 7, ¶ 0060-0064: web results are provided in response to a query)
determining that a first web resource of the web resources responsive to the query is addressed by a second address ... for the native application and in response to this determination generating a native application search result includes the first address ... (MacBeth FIG. 7, ¶ 0060-0064: protocol is initiated to implement a user's intent by creating a result that accesses a particular application at a task level; protocol is sufficiently detailed to call an application to a specific task within the application (¶ 0054 and ¶ 0071 show examples of a protocol address)); and
providing web resource search results and the native application search result to the user device (MacBeth ¶ 0047: determines the relevance and the ranking of an application in relation to other applications as well as in relation to other traditional web results; ¶ 0048: application is installed and presented to the user at a specific feature level along with the web results; ¶ 0049).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the address matching and tracking as in Peh with the application index facilitating providing web results related to applications of MacBeth.
In addition, both of the references (MacBeth and Peh) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing mapping of addresses.
Motivation to do so would be to implement the partitioned/local address matching of Peh in the web and app environments of MacBeth. Motivation to do so would also be to allow users to search across multiple stores and/or the web to obtain the most relevant results from all of these sources simultaneously as seen in MacBeth.
Peh in view of MacBeth does not expressly disclose:
wherein the first content is received at the native application based on an instruction that indicates the first address to which the native application directs content requests;
However, Jiang teaches:
wherein the first content is received at the native application based on an instruction that indicates the first address to which the native application directs content requests; (Jiang FIG. 2, ¶ 0031-0032 teach app-related addresses: a developer of an application associated with the exemplary "www.someplace.com" domain can provide for such an application to be able to receive a URI in the form of "app://www.someplace.com/example" and recognize such a URI as an identifier of a specific screen of such an application; see then FIG. 4, ¶ 0046-0048, ele. 450, 470 teaching content receipt: at step 470, if one or more applications are identified at step 460, those applications can be launched at step 470 such that they open to the screen identified by the URI associated with the network content that was provided at step 410)
Jiang also teaches:
accessing data describing, for a native application installed on a user device, index validation data storing address pairs of first addresses and second addresses and validation data for the address pair, (Jiang ¶ 0006 teaches pairs: a bidirectional mapping can be established with deep links; FIG. 2, ele. 230-204, ¶ 0031-0033 describe how these apply to addresses || Jiang FIG. 3, ¶ 0042 teaches a native application on a user device: an identified application is already installed on the mobile computing device 110; ¶ 0045 teach validation data: one or more entries in a web/app mapping database can include information specifying for how long such entries are valid)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the address matching and tracking as in Peh as modified with the bidirectional mapping of app Universal Resource Identifiers (URIs) with web URIs as in Jiang.
In addition, both of the references (Peh as modified and Jiang) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing mapping of address-related information and metadata.
Motivation to do so would be to improve the functioning of the partitioned/local address matching of Peh as modified with the ability to establish a bidirectional mapping over elements of a larger network as in Jiang in order to access data typically only available through custom, or predefined, network communication channels that only a corresponding application would be aware of and be able to utilize (Jiang ¶ 0004). Motivation to do so would also be to address deficiencies within a network wherein a third-party entity is cognizant of neither network content nor application programs as seen in Jiang (¶ 0016).

Regarding claim 9, Peh teaches:
A system, comprising: a data processing apparatus; and software stored in non-transitory computer readable storage medium storing instructions executable by the data processing apparatus and that upon such execution cause the data processing apparatus to perform operations comprising: (Peh FIG. 2, ¶ 0046: Each server (e.g., 210) may include a data processor subsystem 201 that may comprise one or more data processing units [relevant to data processing apparatus]. A memory subsystem 202 may comprise random access memory (usually volatile memory such as DRAM) and non-volatile memory such as FLASH memory, ROM, and so on [relevant to a non-transitory computer readable storage medium]. The memory subsystem 202 may store computer executable programs [instructions], which when executed can cause the data processing subsystem 201 to operate as a database system in accordance with aspects of the present invention disclosed herein [teaches operations])
accessing data describing, for a native application… index validation data storing address pairs of first addresses and second addresses and validation data for the address pair, wherein: (Peh ¶ 0046 teaches a native application: computer executable programs, which when executed can cause the data processing subsystem 201 to operate as a database system; FIG. 9, ¶ 0082 teach translation matrices 702 as relevant to validation data/as they identify values that occur in multiple partitions: "Achim" in partition B.sub.1 does not appear in either partition A.sub.1 or A.sub.2. Accordingly, none of the translation tables 702 have a translation for "Achim"; Peh also teaches address pairs through both VID-A and VID-B as seen in FIG. 7D and FIG. 9 as well as through the IDs of translation matrix of B1 matching the IDs of translation matrix of B2])
each address pair includes a first address and a corresponding second address, each first address being accessible by the native application… (Peh FIGs. 7-7D show Adam as corresponding to value ID 2 in Dictionary B1; Peh FIGs. 8-8D show Adam as corresponding to value ID 1 in Dictionary B2; FIGs. 7-9 show that VID-B 2 of partition B1 and VID-B 1 of partition B2 both correspond to Adam despite having separate IDs and global IDs)
the validation data for the address pair indicates that, based on a comparison of the first content … to the second content … the first content and the second content are consistent content, (Peh; see also FIG. 9, ¶ 0082; see FIGs. 7, ¶ 0071 teaching content: The actual values corresponding to the list of value IDs are obtained from the local dictionary of partition A.sub.1; the list of actual values received is [Adam, Hugo, Markus, Werner]. In a step 324c, if an actual value received from partition A.sub.1 matches an entry in the local dictionary for partition B.sub.1, then the value ID from B.sub.1's local dictionary is copied to the corresponding entry in the A2B translation table 704a [the translation table addresses validation data because it is proof of values matching values])
This then shows that Peh teaches a second address of a validated address pair and a first address of a validated address pair.
Peh continues by teaching:
receiving a search request for a user device, the search request including: a query that includes one or more terms; (Peh ¶ 0019-0020: a distributed database configuration; While the processing of certain queries in a distributed database configuration may be accomplished using only the data within a given partition of a data table, queries that involve a join operation require access to data from all of the partitions of the data tables being joined)
Peh does not expressly disclose that a native application is installed on a user device as required by the claims in light of the specification.
Peh further does not expressly disclose:
each first address … from which the native application receives first content and displays the first content on the user device, 
and each second address being an address for a web resource that respectively provides second content for display as part of the web resource in the web browser at a user device; and
…the first content that the native application displays on the user device
…the second content that the web browser displays on the user device,
wherein the first content is received at the native application based on an instruction that indicates the first address to which the native application directs content requests;
receiving data identifying web resources responsive to the query;
determining that a first web resource of the web resources responsive to the query is addressed by a second address … for the native application and in response to this determination generating a native application search result that includes the first address …
providing web resource search results and the native application search result to the user device.
However, MacBeth teaches the following limitations:
MacBeth teaches the following:
each first address … from which the native application receives first content and displays the first content on the user device,  (MacBeth ¶ 0053, FIG. 4: parameters 406 may include content associated with the app from a device or other locations; ¶ 0055: the protocol would call reviews section 516 and the user would be directed to that point or feature in the Yelp application instead of the generic yelp.com or Yelp app in which the user would have to navigate to the reviews section; the application search architecture not only identifies the optimal application to use but the user is also taken to the specific place or feature within the application in which the user is interested)
MacBeth teaches the following:
and each second address being an address for a web resource that respectively provides second content for display as part of the web resource in the web browser at a user device; and (MacBeth ¶ 0055, FIG. 5: search results from a search are web results)
	MacBeth can then be seen to teach the first content that the native application displays on the user device and the second content that the web browser displays on the user device.
	MacBeth teaches a native application installed on a user device. (MacBeth ¶ 0039: contextual information may include the type of device being used, an inventory of applications currently installed on the device and/or usage information for the installed applications)
	MacBeth further teaches the following:
receiving data identifying web resources responsive to the query; (MacBeth FIG. 7, ¶ 0060-0064: web results are provided in response to a query)
determining that a first web resource of the web resources responsive to the query is addressed by a second address ... for the native application and in response to this determination generating a native application search result includes the first address ... (MacBeth FIG. 7, ¶ 0060-0064: protocol is initiated to implement a user's intent by creating a result that accesses a particular application at a task level; protocol is sufficiently detailed to call an application to a specific task within the application (¶ 0054 and ¶ 0071 show examples of a protocol address)); and
providing web resource search results and the native application search result to the user device (MacBeth ¶ 0047: determines the relevance and the ranking of an application in relation to other applications as well as in relation to other traditional web results; ¶ 0048: application is installed and presented to the user at a specific feature level along with the web results; ¶ 0049).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the address matching and tracking as in Peh with the application index facilitating providing web results related to applications of MacBeth.
In addition, both of the references (MacBeth and Peh) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing mapping of addresses.
Motivation to do so would be to implement the partitioned/local address matching of Peh in the web and app environments of MacBeth. Motivation to do so would also be to allow users to search across multiple stores and/or the web to obtain the most relevant results from all of these sources simultaneously as seen in MacBeth.
Peh in view of MacBeth does not expressly disclose:
wherein the first content is received at the native application based on an instruction that indicates the first address to which the native application directs content requests;
However, Jiang teaches:
wherein the first content is received at the native application based on an instruction that indicates the first address to which the native application directs content requests; (Jiang FIG. 2, ¶ 0031-0032 teach app-related addresses: a developer of an application associated with the exemplary "www.someplace.com" domain can provide for such an application to be able to receive a URI in the form of "app://www.someplace.com/example" and recognize such a URI as an identifier of a specific screen of such an application; see then FIG. 4, ¶ 0046-0048, ele. 450, 470 teaching content receipt: at step 470, if one or more applications are identified at step 460, those applications can be launched at step 470 such that they open to the screen identified by the URI associated with the network content that was provided at step 410)
Jiang also teaches:
accessing data describing, for a native application installed on a user device, index validation data storing address pairs of first addresses and second addresses and validation data for the address pair, (Jiang ¶ 0006 teaches pairs: a bidirectional mapping can be established with deep links; FIG. 2, ele. 230-204, ¶ 0031-0033 describe how these apply to addresses || Jiang FIG. 3, ¶ 0042 teaches a native application on a user device: an identified application is already installed on the mobile computing device 110; ¶ 0045 teach validation data: one or more entries in a web/app mapping database can include information specifying for how long such entries are valid)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the address matching and tracking as in Peh as modified with the bidirectional mapping of app Universal Resource Identifiers (URIs) with web URIs as in Jiang.
In addition, both of the references (Peh as modified and Jiang) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing mapping of address-related information and metadata.
Motivation to do so would be to improve the functioning of the partitioned/local address matching of Peh as modified with the ability to establish a bidirectional mapping over elements of a larger network as in Jiang in order to access data typically only available through custom, or predefined, network communication channels that only a corresponding application would be aware of and be able to utilize (Jiang ¶ 0004). Motivation to do so would also be to address deficiencies within a network wherein a third-party entity is cognizant of neither network content nor application programs as seen in Jiang (¶ 0016).

Regarding claims 3, 7, and 11, Peh in view of MacBeth and Jiang teaches all the features with respect to claims 1, 5, and 9 above including:
wherein the comparison of the first content to the second content is based on an entity match measure that measures a match between first entities described in the first content and second entities described in the second content. (Peh FIG. 9, ¶ 0082 teaches entity matching through Hugo appearing in both partitions but Achim not appearing in both partitions; thus, Peh teaches incorporating entities in the translation tables in an interpreted binary match measure of matching or not matching: Consider for example the value "Hugo" in FIG. 9. "Hugo" appears in partition B.sub.1 and in partition A.sub.1, so "Hugo" is assigned a global ID (in this case 3). On the other hand "Achim" in partition B.sub.1 does not appear in either partition A.sub.1 or A.sub.2. Accordingly, none of the translation tables 702 have a translation for "Achim")

Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Peh in view of MacBeth and Jiang in further view of Kumar, U.S. Patent Application Publication No. 2012/0323898 (secondary reference for the parent application 14/203,774; hereinafter Kumar).

Regarding claims 2, 6, and 10, Peh in view of MacBeth and Jiang teaches all the features with respect to claims 1, 5, and 9 above but does not expressly disclose:
wherein the comparison of the first content to the second content is based on an n-gram similarity measure based on first n-grams of the first content and second n-grams of the second content,
wherein the n-gram similarity measure measures the similarity between the first content and the second content.
However, Kumar teaches:
wherein the comparison of the first content to the second content is based on an n-gram similarity measure based on first n-grams of the first content and second n-grams of the second content, (Kumar ¶ 0039: Another example can involve analyzing the content of a page to identify keywords. This can potentially be similar to analyzing page content for indexing as part of an inverted index of a search engine. Extracted terms can be selected based on frequency of appearance, location on the page, or any other convenient feature. ¶ 0044: for matching of overall document content with an application, a list of representative keywords [these are the n-grams] for a document can be generated; see then Kumar ¶ 0039: extracted terms [first n-grams] can be used to match keywords [second n-grams] in metadata for an application)
wherein the n-gram similarity measure measures the similarity between the first content and the second content. (Kumar ¶ 0018: Various criteria or attributes of the network addresses and corresponding page content may be used to identify one or more corresponding apps; a service may be employed to construct links between these attributes and various apps; ¶ 0039: another example [¶ 0038: for identifying relevant applications] can involve analyzing the content of a page to identify keyword; extracted terms [first n-grams/ from the first content as it is from the page itself] can be used to match keywords [second n-grams] in metadata [the second content is the metadata] for an application [Kumar identifies relevant applications by comparing terms; if keywords match, then they show similarity/ the application is considered similar enough to be relevant])
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the address mapping of Peh as modified with the application index facilitating providing web results related to applications of MacBeth.
In addition, both of the references (Peh as modified and Kumar) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing mapping of addresses.
Motivation to do so would be to implement the partitioned/local address matching of Peh as modified in the app and addressing environments of Kumar. Motivation to do so would be to facilitate the discovery of relevant applications as taught by Kumar (¶ 0002).

Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Peh in view of MacBeth and Jiang in further view of Majumder, U.S. Patent Application Publication No. 2007/0130123 (hereinafter Majumder).

Regarding claims 4, 8, and 12, Peh in view of MacBeth and Jiang teaches all the features with respect to claims 1, 5, and 9 above respectively including the first content and the second content (MacBeth FIG. 7, ¶ 0060-0064: result is presented to the client device; typically directed to a specific task within an application; may also include other options (such as web results)).
Peh in view of MacBeth and Jiang does not expressly disclose:
wherein the comparison of the first content to the second content is based on a feature similarity measure based on [a] first content feature vector that represents formatting features of the first content and [a] second content feature vector that represents formatting features of the second content,
wherein the feature similarity measure measures the similarity between the first content and the second content.
However, Majumder teaches:
wherein the comparison of the first content to the second content is based on a feature similarity measure based on [a] first content feature vector that represents formatting features of the first content and [a] second content feature vector that represents formatting features of the second content, (Majumder FIG. 11, ¶ 0046: analyzing the formatting of the article and updating the document feature vector array based on the formatting)
wherein the feature similarity measure measures the similarity between the first content and the second content. (Majumder FIG. 4, ¶ 0039: identify similar vectors (e.g. for closely related articles) (stage 284); closest matches are then provided (stage 286))
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the address matching and mapping of Peh as modified with the article content matching of Majumder.
In addition, both of the references (Peh as modified and Majumder) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing matching and optimizing queries.
Motivation to do so would be to implement the partitioned/local address matching of Peh as modified in the document-based environments of Majumder. Motivation to do so would be to improve the identification of related content as taught by Majumder (¶ 0004).

Response to Arguments
A portion of Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.

Regarding claims 1, 5, and 9, Applicant argues (Remarks p8) that there is no teaching or suggestion in Peh of “each address pair includes a first address and a corresponding second address, each first address being accessible by the native application,” as recited at claim 1.
Specifically, Applicant argues that there is simply no teaching or suggestion in Peh of, for example, accessing data that describes, for a native application, index validation data storing address pairs, pointing in the Remarks to portions of Peh, such as ¶ 0035 referring to cited FIGs. 7 and ¶ 0001 describing “equi-join operations among split tables.”

In response to Applicant’s arguments, Peh does indeed teach “each address pair includes a first address and a corresponding second address, each first address being accessible by the native application” as required by the claims as currently structured.

Peh FIG. 7, ¶ 0061 shows a dictionary B1 514a including a Name, “Adam,” and a value ID, “2.”
Peh FIG. 8, ¶ 0061 shows a dictionary B2 514b including a Name, “Adam,” and a value ID, “1.”
Turning now to Peh FIG. 9, ¶ 0082, it can be seen that translation matrix 702 in the B1 partition shows the VID-A of 1 and the VID-B of 2 paired together.
(Peh teaches access by a native application through ¶ 0046 teaching the execution of computer executable programs to cause the data processing subsystem 201 to operate as a database system.)
As a result, Peh can be seen to teach “each address pair includes a first address and a corresponding second address, each first address being accessible by the native application” as required by the claims as currently structured.

Applicant’s remaining arguments, see pp8-9, filed 02/10/2021, with respect to the rejection(s) of claim(s) 1, 5, and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Peh in view of MacBeth and newly incorporated reference Jiang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        May 8, 2021

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164